Citation Nr: 1816914	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  16-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1951 to June 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 examination, the examiner opined that the word recognition scores in the October 2013 and June 2014 examinations conducted by J. E. Dann, M.S. CCC-A, were significantly poorer than the word recognition score in the February 2011 VA examination because J. E. Dann, M.S. CCC-A, had not followed the testing procedures outlined in the Compensation and Pension Handbook (C&P Handbook).  Specifically, the February 2016 VA examiner noted that the October 2013 examination did not indicate the presentation level used for the word recognition score and that the poor word recognition score could be explained by insufficient presentation level.  The VA examiner also noted that June 2014 examination only indicated one presentation level when the C&P Handbook required multiple presentation levels to determine the word recognition score.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification of the February 2016 VA examiner's opinion on the audiological examinations conducted by J. E. Dann, M.S. CCC-A, in October 2013 and June 2014 is warranted as the Board cannot confirm whether the February 2016 VA examiner's findings that J. E. Dann, M.S. CCC-A, did not follow testing procedures outlined in the C&P Handbook are accurate.  Further clarification from both audiologists should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain addendum opinions from the February 2016 VA examiner and J. E. Dann, M.S. CCC-A.  If the February 2016 VA examiner is not available, an addendum must be prepared by an equally qualified audiologist.  

The February 2016 VA examiner must explain how he/she found that J. E. Dann, M.S. CCC-A used an insufficient presentation level for the October 2013 audiological examination's word recognition test and only attempted one presentation level in the June 2014 audiological examination's word recognition test.

J. E. Dann, M.S. CCC-A must explain whether she followed the testing procedures outlined in the C&P Handbook, specifically the procedures pertaining to speech recognition tests, when she conducted the October 2013 and June 2014 audiological examinations.  

The February 2016 VA examiner and J. E. Dann, M.S. CCC-A, must address the discrepancies in the word recognition scores among the February 2011, October 2013, June 2014, and February 2016 audiological examinations.

2.  Then, readjudicate the claim on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




